PER CURIAM.
WRIT GRANTED AND MADE PEREMPTORY.
The lower courts erred in sustaining defendants’ exception of improper venue. Venue is proper in Orleans Parish because it is the parish where the damages were sustained. LSA-C.C.P. Art. 74. Further, it appears that venue of the action against the non-resident defendant and the allegedly solidarily liable co-defendant lies in the parish of plaintiffs domicile, Orleans, under LSA-R.S. 13:3203 and LSA-C.C.P. Art. 73. The judgment of the trial court is set aside, defendants’ exception is overruled, and the case is remanded to the Civil District Court for the Parish of Orleans for further proceedings.
MARCUS, WATSON and COLE, JJ., dissent.